PER CURIAM.
Shands Teaching Hospital and Clinics, Inc. (petitioner) seeks a writ of certiorari quashing a nonfinal order denying petitioner’s motion to dismiss respondent’s medical malpractice complaint, for failure to comply with pre-suit notice requirements of section 766.106, Florida Statutes. Petitioner asserts the notice of intent served by respondent on February 14, 1996, provided a claim for wrongful death of respondent’s infant but was inadequate notice that claim was made for her own personal injuries. Since a separate notice of intent was not filed on behalf of the mother (respondent) prior to expiration of the two-year limitations period, petitioner asserts the complaint filed on the mother’s behalf should be dismissed with prejudice.
In denying the motion to dismiss, the trial court necessarily determined that the notice sufficiently apprised petitioner of the nature of respondent’s claims. We agree. Because petitioner has failed to show the trial court’s order departs from the essential requirements of law, the petition for certiorari is denied. Steele v. Davis, 667 So.2d 264 (Fla. 1st DCA 1995).
BOOTH, JOANOS and WOLF, JJ., concur.